July 14, 1910. The opinion of the Court was delivered by
The following statement appears in the record:
"The defendant was indicted in the Court of General Sessions for Greenville county, for the murder of his father, Thomas Springfield, at Greenville, South Carolina, on December 30th, 1908. Tried before Judge Robert Aldrich and a jury, at Greenville, at September term, 1909; verdict, guilty of manslaughter. Sentence, two years at hard labor in the State penitentiary.
"Upon the trial of the case, the defendant offered testimony, to show that shortly before he shot and killed the deceased, the deceased was in a drunken, turbulent humor; that he abused and beat his wife, the mother of the defendant; that he pressed a hatched against her forehead, and threatened to kill her if she spoke; that he drew a gun upon her, and threatened to take her life. This testimony was excluded by the presiding Judge, upon the ground that it was irrelevant."
The ground of error is thus specified: "This testimony was competent and relevant, upon the ground that the defendant had interposed a plea of self-defense; that he was entitled to prove every fact and circumstance connected with the conduct of the deceased, occurring shortly before the fatal encounter, which was fairly calculated to create an apprehension for his own safety; that particular acts of violence were relevant to show an apprehension on the part of the defendant, of violence from the deceased."
No other ground of error can be considered. *Page 321 
Sam Johnson, a witness for the State, testified on cross-examination that he had seen the deceased draw his pistol, and heard him threaten to kill the defendant; that the deceased was drinking some, about ten o'clock, on the morning of the difficulty; that he had heard him threaten Mrs. Springfield, his wife, and say to her, with an oath, "today is your last." Mrs. M.E. Springfield, wife of the deceased, was asked the question: "What was his (her husband's) condition that day, do you know?" Her answer was: "Drinking, as usual."
Zed Hall, a witness for the defendant, testified as follows: "Do you know whether or not you saw Mr. Springfield take a drink before the shooting? Yes, sir. Who with? Myself. * * * Was he drinking that day? Yes, sir. How long had you been with him? Several years. I asked Mr. Stroud, who testified, if you advised him to go from the store up to the house, and he said you did. Had you been to the house just before? Yes, sir. How long was that before the shooting? Was an hour and a half, something like that. I want to ask you, what was his condition, with reference to turbulence, the frame of mind he was in, with reference to turbulence and violence at that time? Very rough. Was it in consequence of that, you asked Stroud to go up there? Yes, sir. Was there anybody else at the store? Yes, sir. You had been called to the house? Yes, sir. That was the condition in which you found him, when you went over there? Yes, sir. Did you ever hear Thomas Springfield threaten the life of Young? Yes, sir. Did you ever see him do bodily violence to him or bodily harm to him? I have seen him choke him. How much did he choke him? Choked him pretty bad."
Elliott Batson, another witness for the defendant, thus testified: "I want you to state, whether or not you ever heard Thomas Springfield admit that he had threatened the life of Young Springfield? Yes, sir; I heard him say that he threatened the life of Young Springfield, and said that he *Page 322 
had reconsidered it, and that it would be too bad. That was during the time that he was gone, that he said I have reconsidered that. I says that would be too bad; never do anything like that. I says, Young will come back after a while, and he says, I will whip him for it if it takes me fifty years."
Young Springfield, the defendant, testified as follows: "Did you know of the way your father had mistreated and beaten your mother? Yes, sir; been knowing it for years. You heard Mrs. Springfield, your Aunt Ella, talking about what he said; what did you say there? I didn't say what they said. I said that I was going for my gun, that I might need it; I didn't say anything about any killing. Did you say anything about your father had beaten your mother? Yes, sir. Where was your mother then, was she away from home then? Yes, sir. Did you go up there while she was there? Yes, sir. Did you advise her about conditions at home? Yes, sir. What was your father's condition when you went up there? Drunk and disorderly."
The foregoing not only shows that testimony similar to that which was excluded, was introduced without objection, but that other and stronger testimony was admitted without objection, tending to show the hostile attitude of the deceased towards the prisoner, and rendering it necessary for the defendant to be on the alert against attack by the deceased.
Appeal dismissed.